Citation Nr: 0201356	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-10 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for lumbar strain with L5-
S1 disc disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1986.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The RO denied entitlement to an 
evaluation in excess of 20 percent for low back strain.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative action in 
March 1998.

In September 2001 the RO expanded the characterization of the 
veteran's service-connected disability of the low back 
disability to entail lumbar strain with L5-S1 disc disease; 
however, the RO affirmed the determination previously 
entered.

In June 1995 the RO determined that new and material evidence 
had not been submitted to reopen previously denied claims of 
entitlement to service connection for cervical and thoracic 
spine disabilities on the basis of those disorders having 
preexisted active service and not having been aggravated 
thereby.  However, in statements submitted during the course 
of the current appellate review, the veteran has raised the 
claims of entitlement to service connection for cervical and 
thoracic spine disorders as secondary to his service-
connected disability of the lumbar spine.  As these claims 
are not inextricably intertwined with the issue which is the 
subject of the current appellate review, and have been 
neither procedurally developed nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  The veteran's lumbar spine disability is not productive 
of severe disablement, or additional functional loss due to 
pain or other pathology.
CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for lumbar strain with L5-S1 disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record discloses that the veteran 
sustained numerous neck and back injuries in a motor vehicle 
accident prior to service in 1981, as well as in an 
industrial accident in 1984, also prior to service.  The 
service medical records show he had numerous complaints of 
low back pain since entry onto active duty with significant 
increase in severity after heavy lifting trauma in July 1985.  
He was separated from service due to preservice neck and back 
disabilities.

Postservice initial official examination for VA compensation 
purposes conducted in December 1986 shows there were no 
significant abnormalities disclosed on x-ray.  Examination 
concluded in a diagnosis of chronic lumbosacral strain.

In March 1987 the RO granted entitlement to service 
connection for chronic lumbosacral strain.  It was determined 
that the veteran's lumbar spine disorder existed prior to 
service and was disabling to a noncompensable degree at 
entrance into service, but aggravated by service thereby 
warranting assignment of a 10 percent disability evaluation 
effective from February 22, 1986.

As the result of an August 1988 official examination for VA 
compensation purposes, the RO granted entitlement to an 
increased evaluation of 20 percent for chronic lumbosacral 
strain effective from March 30, 1988.

A May 1994 VA orthopedic examination report contains 
notations that the veteran had "questionable" pain and that 
it was "noteworthy that the veteran can bend over to tie his 
shoes while sitting in a chair without difficulty or pain."  
Neurologically, the examiner indicated that there was no 
deficit found in any modality.  The diagnostic impression was 
a normal, healthy male with a history of lumbosacral pain 
prolonged over a period of time without much in the way of 
objective data.

A September 1994 VA orthopedic examination report contains a 
notation that X-rays of the lumbar spine revealed no evidence 
of recent fracture or gross osseous pathology, but did reveal 
a supernumerary vertebra (L6), and L6-S1 atrophic facets.  
The clinical impression was lumbosacral sprain/strain with 
myositis and myalgia.

The veteran filed a claim of entitlement to an increased 
evaluation for his service-connected low back disability in 
April 1995.

1996 VA X-rays of the lumbar spine were noted to be normal.

A December 1999 correctional center orthopedic examination 
report contains notations that the veteran seemed to have 
adequate range of motion in all directions for the lumbar 
spine and lower extremities.

On file is a substantial quantity of post service dated 
documentation.  Common throughout these reports, including 
VA, private and correctional center treatment reports, are 
findings that the veteran was exaggerating his symptoms or, 
in the case of an April 1996 private treatment report, which 
is illustrative of others, that he was presenting "gross 
symptom magnification with [an] attempt to manipulate the 
treating people.  I find no objective evidence of pathology 
in this man.  [The veteran] demonstrates both symptoms 
magnification as well as gross nonphysiologic response.  The 
real question here is whether this represents symptom 
magnification or malingering.  Frankly, I am more in favor of 
the latter, given his inconsistent participation in any 
therapy program and his variable presentation at both Dr. 
[sic] office and our office."

A May 2000 correctional center treatment report contains 
notations that the veteran was then working in the kitchen.  
An October 2000 report contains notations that the veteran 
was injured playing basketball.  A February 2001 correctional 
center report contains notations that the veteran was injured 
playing football.  A May 2001 report contains notations of 
the veteran falling and injuring his back.

A July 2001 VA orthopedic examination report contains 
notations that the examiners, including a Medical Doctor, 
reviewed the veteran's entire claims file medical evidence.  
The veteran reported currently jogging, walking and playing 
basketball, but with back pain.  He also reported that he 
kept "his muscles toned" and followed a home exercise 
program.  He also reported doing office and janitorial work.

Upon physical examination the veteran was noted to be in no 
apparent distress, with normal gait, stance and posture, and 
to sit comfortably with his legs crossed.  Passive range of 
motion of the spine and all extremities was noted to be full, 
normal and pain free.  Active range of motion of the lumbar 
spine was markedly limited with obvious embellishment of 
symptoms.  No muscle atrophy was noted.  Neurologically, 
straight leg raising was noted to be negative to 90 degrees 
in the sitting position, with "dramatic change" showing 
limitation while recumbent, "further demonstrating 
embellishment of symptoms," according to the examiner.  
Sensory was noted to be fully intact, heel and toe was 
normal, walking heel to toe was normal, and strength was 
intact bilaterally.  Lumbar X-rays and MRI (magnetic 
resonance imaging) were noted to be normal.  The diagnosis 
was mild recurrent musculoskeletal low back pain, without 
neurologic deficit.

The examiner indicated that it should be noted that the 
veteran "demonstrated inconsistent physical findings during 
the examination."  The examiner indicated that "[w]hen 
unaware of being observed [the veteran] was able to perform 
specific movements (sitting at 90 degrees, rising from a 
sitting posture to full extension, full flexion at the waist 
to adjust pants and shoes).  [The veteran] also exhibited a 
normal gait when unobserved.  Overall the [veteran's] stated 
symptoms are out of proportion to [the] physical findings."

An August 2001 addendum to that report contained notations 
that the service-connected lumbar disability involved only 
the joint structure, and did not involve the muscles and 
nerves, did not cause weakened movement, excess fatigability 
and incoordination, did not cause functional impairment due 
to pain, and did not impact the veteran's functional 
capacity.

In statements dated in September and October 2001, the 
veteran complained that the examiners discriminated against 
him in their findings and invaded his privacy during the July 
2001 examination.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, at 140.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

When it is not possible to separate the symptomatology of 
service-connected and non-service connected disorders, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the rating of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998).

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285 provides that 
residuals of vertebra fracture, with cord involvement, or 
where the veteran is bedridden, or requiring long leg braces, 
warrants a 100 percent rating.  With lesser involvements rate 
for limited motion and/or nerve paralysis.  For residuals of 
vertebra fracture without cord involvement, where there is 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is warranted.  That code also provides that, 
in other cases, the disability is to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.

38 C.F.R. § 4.71a, DC 5286, which rates complete bony 
fixation (ankylosis) of the spine, provides that ankylosis of 
the spine at an unfavorable angle, with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type), warrants a 
100 percent rating; with a favorable angle, a 60 percent 
rating is warranted.

38 C.F.R. § 4.71a, DC 5289, which rates ankylosis of the 
lumbar spine, provides that unfavorable ankylosis warrants a 
50 percent rating; favorable ankylosis warrants a 40 percent 
rating.

Under 38 C.F.R. § 4.71a, DC 5292, which rates limitation of 
motion of the lumbar spine, a severe limitation warrants a 40 
percent rating and a moderate limitation warrants a 20 
percent rating.

Under 38 C.F.R. § 4.71a, DC 5293, which rates intervertebral 
disc syndrome, a pronounced syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent relief, 
warrants a 60 percent rating.  A severe syndrome, with 
recurring attacks and with intermittent relief, warrants a 40 
percent rating.  A moderate syndrome, with recurring attacks, 
warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, DC 5294 and DC 5295, which, 
respectively, rate sacro-iliac injury and weakness and 
lumbosacral strain, a severe strain, with listing of the 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating; with muscle spasm on extreme 
forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) More movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

The provisions of 38 U.S.C.A. § 5107 (West Supp. 2001) must 
also be considered in determining whether there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim, in which 
case a reasonable doubt arises regarding the degree of 
disability, which must be resolved in favor of the veteran.  
Reasonable doubt is defined by this section as substantial 
doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
Section 5107 expressly provides that the benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise.  Massey, 7 Vet. App. at 206-207; Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance."  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the veteran's 
claims.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  


These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  

The evidence of record includes the veteran's complete 
service medical records, his post-service private, VA and 
correctional center treatment reports, VA, private and 
correctional center medical opinions, reports of VA, private 
and correctional center examinations and statements by the 
veteran and his representative.  

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and the RO's letters to the veteran have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Evaluation

Initially, the Board notes that the veteran appears to be 
requesting consideration of symptoms caused by his 
supernumerary vertebra (L6) in assigning a rating for the 
current symptoms of his service-connected residuals of 
lumbosacral strain.  As noted above, however, generally, 
congenital or developmental defects or conditions, including 
supernumerary parts, are not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, no symptomatology associated with 
that vertebra can be considered in rating the veteran's 
service-connected lumbar disability.

Also, no symptoms associated with the veteran's cervical or 
thoracic spine, or caused by the veteran's numerous 
intercurrent postservice injuries, are to be considered in 
rating his lumbar spine disability.  See 38 C.F.R. § 4.14.

Also, as noted above, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco, 7 Vet. App. at 
58.  Thus, the Board has considered the evidence noted above 
in order to determine the proper rating for the current 
manifestations of the veteran's residuals of lumbosacral 
strain.

A review of the above medical evidence reveals that 
examinations showed no objective lumbar limitation of motion, 
no fractured lumbar vertebrae, no lumbar ankylosis, no 
objective intervertebral disc syndrome, and no sacro-iliac 
injury or weakness.  Current X-rays and an MRI of the lumbar 
spine were noted to be normal.  The current objective medical 
evidence also reveals no evidence of any neurological 
deficits attributable to the veteran's service-connected 
lumbar residuals.

Specifically, under 38 C.F.R. § 4.71a, DC 5295, the medical 
evidence fails to show a severe strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
muscle spasm on extreme forward bending, or a loss of 
unilateral lateral spine motion in the standing position, 
which are necessary for a 40 percent rating.

With respect to application of the criteria under DC 5292, 
the Board finds that the current 20 percent evaluation 
contemplates not more than moderate limitation of motion.  
The maximum schedular evaluation of 40 percent requires 
severe limitation of motion of the lumbar spine.  The Board 
notes that the most recent examination of record demonstrated 
full and pain free passive motion of the lumbar spine.  The 
veteran's active limitation of motion was found to be 
markedly limited with embellishment of symptoms.  However, 
when unaware of being observed, the veteran was able to 
perform specific movements from the sitting position 
reflective of 90 degress of flexion as well as full extension 
and flexion at the waist to adjust pants and shoes.  

The above clinical findings do not reflect severe limitation 
of motion of the lumbar spine which would warrant the maximum 
schedular evaluation of 40 percent under DC 5292.




As to application of the schedular criteria under DC 5293 for 
intervertebral disc syndrome, the Board finds that the 
evidentiary record is devoid of severe intervertebral disc 
syndrome which wound warrant the next higher evaluation of 40 
percent.

Overall, the Board notes that the above diagnostic codes for 
rating lumbar spine disability contemplate similar symptoms 
such as limitation of motion, and therefore do not provide a 
basis for assigning separate ratings under any code.  
Evaluating them separately would thus violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2001).

The Board also notes that the veteran has recently reported 
playing basketball, football, jogging, walking and exercise, 
some of which involves using weights, and working at full 
duties in the kitchen of the correctional facility.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for the service-connected lumbar spine disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into 
the diagnostic codes under which the veteran's disabilities 
are rated, and that the Board has to consider the functional 
loss due to pain of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. At 206.

The evidence reveals that x-rays of the lumbar spine are 
normal, and that pain or pain on motion did not cause any 
additional functional impairment, and that no weakened 
movement, excess fatigability or incoordination was caused by 
the service-connected disability.  




Additional impairment during exacerbations, or flare-ups, of 
the lumbosacral condition has not been demonstrated.  There 
is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected residuals of lumbosacral strain.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West Supp. 2001); Gilbert, 1 Vet. App. at 57-58.


Extraschedular Consideration

The Board must also consider in this case the issue of 
whether the veteran's service-connected disability, standing 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards, such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd, supra.  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell, supra, the Court clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
increased evaluation on an extraschedular basis.  The RO 
determined that an increased evaluation on an extraschedular 
basis was not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 
supra.

Significantly, no evidence whatsoever has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected lumbosacral disability, as to render 
impractical the application of the regular schedular 
standards.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria for the 20 percent evaluation 
adequately compensate the veteran for the nature and extent 
of his low back disability.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An increased rating for residuals of a lumbosacral strain, 
currently rated as 20 percent disabling, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

